Exhibit 10.28

 

NONQUALIFIED STOCK OPTION TO PURCHASE SHARES OF COMMON

STOCK UNDER THE HARVARD BIOSCIENCE, INC.

2000 STOCK OPTION AND INCENTIVE PLAN

 

 

 

 Shares

 

 

 

 

(Option Issuance Date)

 

 

 

 

Pursuant to the Harvard Bioscience, Inc. 2000 Stock Option and Incentive Plan
(the “Plan”), Harvard Bioscience, Inc., a Delaware corporation (including its
successors, the “Company”), hereby grants to                              (the
“Optionee”) an option to purchase (the “Option”) prior to the tenth (10th)
anniversary of the date hereof (the “Expiration Date”), at an exercise price per
share of $          all or any of            shares of Common Stock, $.01 par
value, of the Company (the “Shares”), subject to the terms and conditions set
forth herein and in the Plan (the “Agreement”).   This Option is intended to be
a Nonqualified Stock Option granted under the Plan.

 

1.             Vesting Schedule.  No portion of this Option may be exercised
until such portion shall have vested.  Except as set forth below and subject to
the terms and conditions set forth below, this Option shall be vested and
exercisable with respect to the following number of Shares on the dates
indicated:

 

 

Cumulative

 

Number of

 

Shares Exercisable

 

Vesting Date

 

 

 

 

(25%)

 

 

 

 

 

(50%)

 

 

 

 

 

(75%)

 

 

 

 

 

(100%)

 

 

 

Once vested, this Option shall continue to be exercisable at any time or times
prior to the close of business on the Expiration Date, subject to the provisions
hereof and of the Plan.

 

2.             Manner of Exercise.  The Optionee may exercise the Option only in
the following manner: From time to time prior to the Expiration Date, the
Optionee may give written notice to the Company of any election to purchase some
or all of the vested Shares purchasable at the time of such notice.  Said notice
shall specify the number of vested Shares to be purchased and shall be
accompanied by payment therefor in cash, certified check, bank check or wire
transfer, in U.S. funds, payable to the order of the Company in an amount equal
to the purchase

 

 

 

--------------------------------------------------------------------------------


 

price of such Shares, or with the consent of the Board of Directors of the
Company or a designated committee thereof (collectively, the “Board”) (i) by
delivery to the Company of shares of its Common Stock (including shares of
Common Stock to be acquired upon exercise of this Option in a “net exercise” of
this Option) having a fair market value equal to the purchase price of such
Shares, (ii) by delivery to the Company of a promissory note, in form and
substance acceptable to the Board, in principal amount equal to the purchase
price of such Shares, or (iii) any combination of the above.

 

The delivery of certificates representing the Shares will be contingent upon the
Company’s receipt from the Optionee of full payment for the Shares, as set forth
above and any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Options under the Plan and any subsequent resale of the shares
of Stock will be in compliance with the applicable laws and regulations.

 

Certificates for the shares of Stock purchased upon exercise of this Option
shall be issued and delivered to the Optionee upon compliance, to the
satisfaction of the Administrator, with all requirements under the applicable
laws or regulations in connection with such issuance and with the requirements
hereof and of the Plan.  The determination of the Administrator as to such
compliance shall be final and binding on the Optionee.  The Optionee shall not
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Option unless and until this
Option shall have been exercised pursuant to the terms hereof, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

 

The minimum number of shares with respect to which this Option may be exercised
at any one time shall be 100 shares, unless the number of shares with respect to
which this Option is being exercised is the total number of shares subject to
exercise under this Option at the time.

 

3.             Termination of Employment or Death of Optionee.  The Option, as
to any Shares not theretofore purchased, shall terminate on the earlier of the
Expiration Date or 30 days after the Optionee is no longer employed by the
Company or a Subsidiary (as defined in the Plan); provided, however, that if
such termination of employment results from (i) the Optionee’s death or
disability, the Option may be exercised as to vested Shares as of the date of
such termination of employment within three (3) months thereafter (but in no
event later than the Expiration Date) by the Optionee’s executors,
administrators, personal representatives, or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution,
but only to the extent that the Optionee was entitled to exercise the Option at
the time of such termination of Optionee’s employment or (ii) the Optionee’s
termination for Cause (as defined below), the Option (as to all vested and
unvested Shares) shall immediately terminate and be of no further force or
effect.  Following the termination of the Optionee’s employment and prior to the
termination of the Option, unless otherwise determined by the Administrator, the
Option may only be exercised as to vested Shares as of the date of the
termination of the Optionee’s employment.  The Option does not confer upon the
Optionee any right with respect to continuation of employment by the Company,
nor shall it interfere with any right of the

 

2

--------------------------------------------------------------------------------


 

 

Company to terminate such employment at any time or any employee’s
“employee-at-will” status.

 

“Cause” as such term relates to the termination of any person means the
occurrence of one or more of the following:  (i) such person is convicted of,
pleads guilty to, or confesses to any felony or any act of fraud,
misappropriation or embezzlement, (ii) such person engages in a fraudulent act
to the material damage or prejudice of the Company or any Subsidiary or in
conduct or activities materially damaging to the property, business or
reputation of the Company or any Subsidiary, (iii) any material act or omission
by such person involving malfeasance or negligence in the performance of such
person’s duties to the Company or any Subsidiary to the material detriment of
the Company or any Subsidiary, which has not been corrected by such person
within 30 days after written notice from the Company of any such act or
omission, (iv) failure by such person to comply in any material respect with the
terms of his employment agreement, if any, or any written policies or directives
of the Board, which has not been corrected by such person within 30 days after
written notice from the Company of such failure, or (v) material breach by such
person of his noncompetition agreement with the Company, if any.

 

4.             Shares.  The Shares that are the subject of the Option are shares
of the Common Stock, $.01 par value, of the Company as constituted on the date
of the Option, subject to adjustment as provided in Section 3 of the Plan.

 

5.             Effect of Certain Transactions.  If (i) the Company is merged
into or consolidated with another corporation and the Company is not the
surviving corporation, (ii) one or more corporations are merged into the Company
which continues as the surviving corporation and the stockholders of the Company
immediately prior to the transaction own less than a majority of its outstanding
Common Stock immediately after the transaction, or shares of Common Stock of the
Company are converted into cash, securities or property other than shares of
Common Stock of the Company, or (iii) the Company is liquidated, dissolved, or
sells or otherwise disposes of all or substantially all of its assets to another
entity while any portion of the Option remains unexercised and unexpired, then
in any of such transactions the Board may, in its sole discretion, take one or
more of the following actions:

 

(a)           The Compensation Committee of the Board (the “Committee”) may
cancel the Option as of the effective date of any such transaction, provided
that notice of such cancellation shall be given to the Optionee at least 15 days
prior to the effective date of such transaction, and the Optionee shall have the
right to exercise so much of the Option as is exercisable during said 15-day
period, including Options which become exercisable due to acceleration of
vesting, if any, by the Board;

 

(b)           The Committee may (i) cancel the Option as to unvested Shares as
of the effective date of the transaction and (ii) provide for the repurchase of
unexercised Options as to vested Shares as of the effective date of such
transaction by the Company on the effective date of such transaction for the
same cash, securities or other property received with respect to each
outstanding Share in the transaction by the stockholders of the Company, less
the exercise price of the Option;

 

3

--------------------------------------------------------------------------------


 

(c)           The Committee may provide for the voluntary exchange of the Option
on the effective date of such transaction for an option or other rights granted
by a successor corporation on terms reasonably acceptable to the Optionee; or

 

(d)           The Committee may provide that after the effective date of such
transaction, the Optionee shall be entitled upon exercise of the Option as to
any vested Shares to receive in lieu of each Share purchasable under the Option
the same cash, securities or other property received with respect each
outstanding Share in the transaction by the stockholders of the Company.

 

Upon the consummation of a Sale Event (as defined in the Plan) or occurrence of
a Change of Control (as defined in the Plan), in either case, following the
grant date of the Option, the Option shall become fully vested and exercisable
with respect to all of the Shares as of the effective time of the Sale Event or
the occurrence of the Change of Control, respectively.

 

6.             Transferability.   This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Option is exercisable, during the Optionees’s lifetime, only by the Optioneee,
and thereafter, only by the Optionee’s legal representative or legatee.

 

7.             Miscellaneous.  Notices hereunder shall be mailed or delivered to
the Company’s  principal place of business, 84 October Hill Rd., Holliston, MA
01746 and shall be mailed or delivered to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.

 

Harvard Bioscience, Inc.

 

 

 

 

By:

 

Name:

Bryce Chicoyne

Title:

Chief Financial Officer

 

 

 

The foregoing Option is hereby acceptable and its terms and conditions are
hereby agreed to.

 

 

 

 

Dated:

 

 

 

 

 

 

 

Address

 

 

 

 

Social Security Number

 

 

 

4

--------------------------------------------------------------------------------